Decree affirmed, without costs of this appeal to any party. All concur, except Dowling, J., who dissents and votes for reversal and for the granting of a decree in favor of appellant Bruenn granting to her a one-half interest in the bank deposit. Under the form of the deposit, appellant and the decedent owned the same as tenants in common. Subdivision 3 of section 239 of the Banking Law does not apply under the circumstances. (The decree adjudges that petitioners, as executors, have title to a certain bank account and directs the payment of the bank deposit and accumulated interest to petitioners.) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ.